                                         Case 3:20-cv-03210-CRB Document 109 Filed 08/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    GENERAL STAR INDEMNITY                           Case No. 20-cv-03210-CRB
                                        COMPANY,
                                   9
                                                      Plaintiff,                         ORDER ADOPTING REPORT &
                                  10                                                     RECOMMENDATION
                                                v.
                                  11
                                        FIRST AMERICAN TITLE INSURANCE
                                  12    COMPANY OF NAPA, et al.,
Northern District of California
 United States District Court




                                  13                  Defendants.

                                  14          The Court has reviewed Magistrate Judge Hixson’s report and recommendation.
                                  15   See R&R (dkt. 106). The Court finds it thorough, well-reasoned, and correct, and thus
                                  16   adopts it in full. The Court also notes that no party has timely objected to Magistrate
                                  17   Judge Hixon’s report and recommendation.
                                  18          Therefore, the Court grants Plaintiff General Star Indemnity Company’s motion to
                                  19   dismiss with prejudice all claims brought by it against Defendants First American Title
                                  20   Company of Napa, First American Title Insurance Company, Lisa Mini, In the Vines,
                                  21   LLC, and Michael Venuta (dkt. 102). The Court denies the parties’ stipulation (dkt. 105)
                                  22   and dismisses First American’s crossclaims with prejudice pursuant to Rule 41(a)(2) of the
                                  23   Federal Rules of Civil Procedure.
                                  24          Consistent with Magistrate Judge Hixson’s report, and because certain “claims
                                  25   brought by First Napa and First American remain pending and are not addressed in the
                                  26   parties’ stipulation,” the Court hereby directs the parties to file dismissals or a status report
                                  27   within 14 days of the date of this order. See R&R at 8.
                                  28          IT IS SO ORDERED.
Case 3:20-cv-03210-CRB Document 109 Filed 08/23/21 Page 2 of 2
